Case 1:20-cv-22800-RNS Document 1 Entered on FLSD Docket 07/08/2020 Page 1 of 12



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                CASE NO.: ______________________

  DIEGO AGNELLI,

         Plaintiff,

  v.

  LENNOX MIAMI CORP.,
         Defendant.


                                   COMPLAINT FOR DAMAGES

         Plaintiff Diego Agnelli (“Agnelli”), by and through his undersigned counsel, hereby sues

  Lennox Miami Corp. (“Lennox” or the “Company”), and states:

                             PARTIES, JURISDICTION AND VENUE

         1.      This is an action for damages in excess of Seventy Five Thousand and 00/100

  Dollars ($75,000.00), exclusive of interest, attorneys’ fees and costs.

         2.      Agnelli is an individual, sui juris, who is a citizen of Argentina. While Agnelli

  presently resides in Florida, he is not lawfully admitted for permanent residence in the United

  States. As such, he is a citizen of a foreign state for diversity jurisdiction purposes.

         3.      Lennox is a Florida corporation authorized to do business in the State of Florida.

         4.      Jurisdiction is proper before this Court pursuant to 28 U.S.C. § 1332(a), as

  Agnelli is a citizen of a foreign state and Lennox is a citizen of Florida, and the amount in

  controversy exceeds $75,000, exclusive of interest and costs.

         5.      Venue is proper before this Court because, among other things, (1) the contract

  breached by Lennox contains an exclusive venue provision for Miami-Dade County; and (2) the

  events giving rise to this cause of action accrued in Miami-Dade County.
Case 1:20-cv-22800-RNS Document 1 Entered on FLSD Docket 07/08/2020 Page 2 of 12



                                     GENERAL ALLEGATIONS

            6.     At all material times, Lennox has operated the hotel located at 1900 Collins

  Avenue, Miami, Florida 33139 (the “Hotel”).

            7.     Agnelli served as the President of Lennox from November 2010 until July 2020.

            8.     In December 2017, Agnelli and Lennox entered into an Employment Agreement

  for the term of January 1, 2018 through January 1, 2023 (the “Employment Term”). A true and

  correct copy of the Employment Agreement is attached as Exhibit A.

            9.     The Employment Agreement was executed by Juan Castellanos Bonillo

  (“Castellanos”), as Vice President of Lennox. Castellanos was Agnelli’s father-in-law, and

  provided investment capital for Lennox while Agnelli put in the sweat equity for Lennox.

            10.    Pursuant to the Employment Agreement, during the Employment Term, Agnelli

  was to have “sole supervision, management, direction and control” over the management of

  Lennox. Employment Agreement ¶ 3.

            11.    During Agnelli’s tenure as President, Agnelli had the lead role in the day-to-day

  development and operations of the Hotel in Miami Beach and cultivating the “Lennox” brand,

  which is now known for its upscale, sophisticated, and uniquely modern boutique hotels.1

            12.    The Hotel, for example, is a modern reinterpretation of an iconic 1930’s Art Deco

  revival building. The Hotel is renowned for being one of the best modern remodels of a historic

  building in Miami Beach. It is stylish, artistic, and meticulously designed and decorated. These

  were all details planned and executed by Agnelli, whose passion and tireless work for the hotels

  is the moving force behind the Lennox brand’s success. Under Agnelli’s leadership, in less than

  8 months, the Hotel became #1 out of 222 hotels on TripAdvisor.



  1
      Agnelli has also helped successfully build up two (2) Lennox-branded hotels in Argentina.

                                                    2
Case 1:20-cv-22800-RNS Document 1 Entered on FLSD Docket 07/08/2020 Page 3 of 12



          13.    Agnelli’s labor and unique skillset were crucial to Lennox’s success. Agnelli was

  the mastermind behind the Hotel and the development of the brand. He built the Hotel from the

  ground up, personally involving himself in all aspects of the project, including big picture

  development, construction, design, marketing, and sales. Agnelli oversaw employee training, the

  creation of operating manuals and controls, and all aspects of administration and management of

  the Hotel.

          14.    Agnelli put together an audit and inventory control system that helps the Hotel

  run efficiently, keeping costs low and exceeding the industry average for hotel profits.

          15.    Agnelli was also indispensable in establishing Lennox’s elite position in the hotel

  market. He secured high-end events and affiliations that generated a significant amount of

  revenue for the Hotel, such as Paraiso, Cabana, Chopard, and Porsche. Agnelli made Lennox the

  headquarters for the Paraiso Miami Beach Swim Week show because of his involvement with

  the Miami fashion industry.

          16.    Agnelli also partnered with several high-end South American influencers to

  showcase the Hotel and expand the brand to the South American market.

          17.    Agnelli’s involvement and aggressive sales approach led to the Hotel’s early

  success. Among other things, Agnelli secured a high-end buyout group for the 2020 Super Bowl

  in Miami, which generated half a million dollars in revenue for the Hotel in the span of four

  days.




                                                   3
Case 1:20-cv-22800-RNS Document 1 Entered on FLSD Docket 07/08/2020 Page 4 of 12



         18.     The Employment Agreement includes the following provision:

         Termination without Cause. This Agreement may be terminated without Cause
         by the Company or the Employee, at any time upon giving written notice to the
         other party of such termination. If the Company terminates this Agreement
         without Cause, the Parties acknowledge that the actual damages likely to result
         from breach of this Agreement are difficult to estimate on the date of this
         Agreement, and would be difficult for the Parties to prove. Accordingly, the
         Parties agree that in the event of any breach of the obligations and responsibilities
         set forth in this Section 2(b), the Company shall pay the Employee USD $6
         Million, which amount reflects five (5) years of Employee’s salary, as Liquidated
         Damages (the “Liquidated Damages Amount”). The parties intend that
         Company’s payment of the Liquidated Damages Amount would serve to
         compensate the Employee for any breach by the Company of its obligations under
         this Agreement.

  Employment Agreement ¶ 2(b).

         19.     Agnelli and his wife (Castellanos’ daughter) separated, and their marriage is

  irretrievably broken. There are family law proceedings between Agnelli and Castellanos’

  daughter pending in the Eleventh Judicial Circuit in and for Miami-Dade County, Florida. See

  Castellanos v. Agnelli, Case No. 2020-009516-FC-04 (Fla. 11th Cir. Ct.).

         20.     On June 22, 2020, while Agnelli was on vacation out-of-state with his children,

  Castellanos unilaterally and unlawfully2 began attempting to remove Agnelli from Lennox. This

  included actions that involved locking Agnelli out of the Hotel, denying Agnelli access to his

  personal property, and seizing control of the premises.

         21.     To punish, harass and bully his soon to be former son-in-law, Castellanos caused

  Lennox to unlawfully and constructively terminate Agnelli without Cause as of the filing of this

  Complaint.

  2
    Castellanos did not have standing or authority to remove Agnelli from the Hotel and has not
  taken steps that are consistent with Lennox’s Bylaws and other corporate documents. Among
  other things, Castellanos acted without authority of Lennox’s Board of Directors. Agnelli has
  12.5% ownership stake in Lennox, his wife another 12.5%, and the remaining 75% is owned by
  an overseas entity known as Invernorth Limited. Invernorth Limited is, in turn, owned by a
  Wyoming trust. Additionally, Agnelli was President of Lennox Miami Corp. and Castellanos
  was Vice-President.

                                                  4
Case 1:20-cv-22800-RNS Document 1 Entered on FLSD Docket 07/08/2020 Page 5 of 12



            22.     As a result, Agnelli is entitled to recover from Lennox at least $6,000,000.

            23.     All conditions precedent to the prosecution of this action have been performed,

  satisfied, excused or waived.

            24.     Agnelli has been required to retain the services of the undersigned counsel to

  prosecute this action and is obligated to pay counsel an hourly fee for their services.

                                COUNT I – BREACH OF CONTRACT

            25.     Agnelli re-alleges and incorporates Paragraphs 1 through 24 as if fully set forth

  herein.

            26.     Lennox has breached the Employment Agreement by, among other things, failing

  to pay Agnelli the $6,000,000.00 due and owing to Agnelli under the Employment Agreement.

            27.     As a direct and proximate result of Lennox’s breach of the Employment

  Agreement, Agnelli has been, and will continue to be, damaged.

            28.     In addition, Agnelli is entitled to attorneys’ fees for unpaid wages pursuant to Fla.

  Stat. § 448.08.

            WHEREFORE, Diego Agnelli demands judgment in his favor and against Defendant

  Lennox Miami Corp., together with pre- and post-judgment interest, attorneys’ fees and costs

  under Florida law, and for such other and further relief as this Court deems just and proper.

                                             JURY DEMAND

            Agnelli hereby demands a jury trial on all issues so triable.

  Dated: July 8, 2020.




                                                      5
Case 1:20-cv-22800-RNS Document 1 Entered on FLSD Docket 07/08/2020 Page 6 of 12



                                     Respectfully submitted,

                                     /s/ Brian H. Koch
                                     JESUS E. CUZA
                                     Fla. Bar No. 428991(jesus.cuza@hklaw.com)
                                     BRIAN H. KOCH
                                     Fla. Bar No. 637335 (brian.koch@hklaw.com)
                                     REBECCA CANAMERO
                                     Fla. Bar No. 86424 (rebecca.canamero@hklaw.com)
                                     ANNELISE DEL RIVERO
                                     Fla. Bar No. 1003234 (annelise.delrivero@hklaw.com)
                                     HOLLAND & KNIGHT LLP
                                     701 Brickell Avenue, Suite 3000
                                     Miami, Florida 33131
                                     Telephone: (305) 374-8500
                                     Fax: (305) 789-7799




                                        6
Case 1:20-cv-22800-RNS Document 1 Entered on FLSD Docket 07/08/2020 Page 7 of 12




                                 EXHIBIT A
Case 1:20-cv-22800-RNS Document 1 Entered on FLSD Docket 07/08/2020 Page 8 of 12
Case 1:20-cv-22800-RNS Document 1 Entered on FLSD Docket 07/08/2020 Page 9 of 12
Case 1:20-cv-22800-RNS Document 1 Entered on FLSD Docket 07/08/2020 Page 10 of 12
Case 1:20-cv-22800-RNS Document 1 Entered on FLSD Docket 07/08/2020 Page 11 of 12
Case 1:20-cv-22800-RNS Document 1 Entered on FLSD Docket 07/08/2020 Page 12 of 12
